DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
Claim Interpretation
Claim 9 recites a multilayer coating with a total thickness comprising a first and second layer. The claim is interpreted as inclusive of additional layers such that the additional layers are part of the total thickness but do not interfere with the claimed orientation of the layers (i.e. first layer in contact with chamber component and second layer disposed on and in contact with the first layer) or ratio of the first and second layers. In dependent claims 13-14 or 17-18, where a particular claimed thickness would not work for the total layer thickness (e.g. claim 17 reciting that the first layer thickness is 50 microns), the additional thickness of the multilayer is interpreted as inclusive of these additional layers. Support for more than two layers is found in [0018] of the specification inter alia.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9, 11, 13-14, 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (prev. presented US 2017/0145553) in view of Foster (prev. presented US 5,342,652), Kaloyeros (prev. presented US 2003/0198587), Kim (prev. presented US 2006/0086458),  and Lin (prev. presented US 2010/0086805).
Regarding claims 9, 13-14, 17-18 and 23, Liu teaches a device (Fig 2) comprising: a chamber component (160 Fig 2, shield which is a chamber liner); and a multilayer coating (204 Fig 2) formed on the chamber component, the coating comprising: titanium nitride and tungsten nitride [0030-0031]. Liu fails to teach the chamber component comprises aluminum alloy, fails to teach the claimed order and fails to teach the claimed layer thickness Regarding the specific order, this represents an “obvious to try” arrangement of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143). Further, regarding the order, in the same field of endeavor of CVD reactors and materials coated with TiN (abstract), Foster teaches TiN is an adhesion promoting layer, particularly useful for adhesion of a tungsten containing layer (col 2, ln 15-30). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to choose TiN as a lower layer formed on the component from among the materials disclosed by Liu as the lower layer of Liu because Foster teaches this layer supports adhesion. Regarding the second layer comprising W2N, in the same field of endeavor of tungsten nitride barrier layers (abstract), Kaloyeros teaches tungsten nitride is a known hard coating to be used as a protective coating to extend the life of the object [0040]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to choose tungsten nitride as the upper layer formed on the lower layer from among the materials disclosed by Liu because Kaloyeros teaches tungsten nitride is a hard and protective coating to extend the life of objects. Regarding the chamber component is comprises an aluminum alloy, Liu teaches the shield (160 this is a liner in the art) comprises aluminum [0025] but fails to teach it comprises an aluminum alloy. In the same field of endeavor of plasma chamber liners (abstract), Kim teaches it is known to use a liner (insert) of aluminum or aluminum alloy [0008] with a coating on the surface of the aluminum [0008]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Liu to include aluminum alloy as the material of the liner because Kim teaches this is a functional alternative and to coat the multilayer on the aluminum alloy because Kim teaches this is a known way of protecting the liners [0008]. Regarding the claimed thickness of the coating, Liu fails to teach the thickness of the multilayer coating of the first layer and the second layer. In the same field of endeavor of chamber components with coatings (abstract), Lin teaches the first layer (30a) has a thickness of about 0.10 mm (100 micron) to about 0.25 mm (250 micron) [0016]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Liu to include this thickness in the lower layer because Lin teaches this is a suitable thickness for the lower layer to provide good adhesion [0016].  Lin further teaches the second layer (30b) has a thickness of about 0.15 mm (150 micron) to about 0.30 mm (300 micron) [0017]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Liu to include this thickness in the upper (second) layer because Lin teaches this is a suitable thickness for the upper (second) layer to provide good adhesion [0017]. This combination of thicknesses results in a multilayer thickness of 250 microns (100 micron + 150 micron) to 550 micron (250 micron + 300 micron). Regarding the claimed ratio of the first layer thickness to the second layer thickness, in the combination as applied above the ranges taught by Lin as applied above include a ratio of 1:1 (first layer being 150 microns and the second layer being 150 microns), a ratio of 1:3 (first layer being 100 microns and the second layer being 300 microns) and values between that ratio. Therefore the combination teaches and renders obvious the claimed thickness ratio of the layers.
Regarding claim 11, Liu fails to teach the porosity of the first layer. In the same field of endeavor of chamber components with coatings (abstract), Lin teaches the first layer (30a) has a porosity of less than 10%, such as about 5% to about 9% [0016]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Liu to include this porosity in the lower layer because Lin teaches this is a suitable porosity for the lower layer to provide good adhesion [0016].
Regarding claim 24, the combination remains as applied to claim 9 from which claim 24 depends. The combination has taught

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foster, Kaloyeros, Kim, and Lin as applied to claim 9 above, and further in view of Ishigaki (prev. presented International Journal of Refractory Metals and Hard Metals 71 (2018) 227-2231, available online 22 Nov 2017).
Regarding claim 10, Liu fails to teach the first layer further comprises aluminum. In the same field of endeavor of AlTiN coatings (abstract), Ishigaki teaches that inclusion of Al in the TiN layer such that AlxTi(1-x)N is formed results in a higher adhesion strength than AlN or TiN (conclusion section on p231). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include Al in the TiN layer of Liu and Liu in view of Foster and Kaloyeros because Ishigaki teaches this increases the adhesion of the layer.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foster, Kaloyeros, Kim, and Lin as applied to claim 9 above, and further in view of Wicker (prev. presented US 2002/0102858).
Regarding claim 12, Liu fails to teach the thickness of the chamber component (shield 160). In the same field of endeavor of plasma chamber components [0060], Wicker teaches that the liner (note this is another term for “shield”) has a thickness of about 0.1 inch (~2540 microns) and 0.3 inch (~7620 microns) and preferably 0.2 inch (~5080 microns) [0060]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shield of Liu to have a thickness of about 2500 microns to about 5080 microns because Liu is silent as to the size and Wicker teaches this size for the chamber component [0060]. 
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foster, Kaloyeros, Kim, and Lin as applied to claim 9 above, and further in view of Rolander (prev. presented US 6007909).
Regarding claim 15-16, Liu fails to teach the residual stress of the layers. In the same field of endeavor of objects with TiN and tungsten nitride coatings (abstract and col 3, ln 55-67), Rolander teaches that coatings including nitrides of Ti and/or W have residual compressive stress in the range of 0-1000 MPa (col 3, ln 55-67, note that “compressive” stress means the values are negative when reported without “compressive” being stated). Rolander teaches this range results in material with superior chemical stability and toughness. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the layers of Liu to have residual compressive stresses in the range of 0-1000 MPa (0 to -1000 MPa) because Rolander teaches this range is known in the coating of these layers and provides superior toughness and wear resistance. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Foster, Kaloyeros, Kim, and Lin as applied to claim 9 above, and further in view of US Patent Application Publication 2014/0083387 of Cha.
Regarding claim 24, Liu and the combination as applied to claim 9 fails to explicitly teach that the second layer of the multilayer coating comprises a residual stress of 15-60% less than the second layer if it were disposed directly on the chamber component. The combination as applied teaches and renders obvious all the claimed structural details of the multilayer. Further Lin teaches that the first coating preferably enhances bonding and reduces spalling of the layers [0019]. Therefore it would have been obvious to optimize the application of the second layer have a reduces stress of the claimed range because Lin has taught that the multilayer preferably has reduced spalling which is a result of stresses and thermal mismatch. Further, in the same field of endeavor of multiply layer coatings (abstract), Cha teaches that the bonding layer minimizes residual stress of the coating and improves adhering force [0042]. Therefore it would have been obvious to optimize the application of the two layers within the parameters claimed to reduce the residual stress by the amount claimed because Cha teaches this improves the layer and adherence of the layer and the combination of references and in particular Liu and Lin have been directed to improving the performance of the coating to prevent undesired damage such as cracking and peeling during use.
Response to Arguments
Applicant's arguments filed 03/24/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p6-7) that the prior art does not teach the amendment regarding the claimed ratio. This is not persuasive because Lin teaches a plurality of thicknesses that fall within the claimed ratio range and applicant has provided no evidence that this range provides unexpected results. The fact Liu teaches a plurality of materials is not persuasive in view of the additional references included in the rejection that direct a person of ordinary skill in the art to specific materials for the layers. Regarding Foster not providing the same base materials (reply p7), the other references teach the correct base materials and Lin has taught a lower material that provides optimized adhesion [0019]. Therefore this argument is not persuasive. The argument that Lin teaches different materials (reply p8) is not persuasive in view of the combination of references teaching the claimed materials. Applicant has provided no evidence to demonstrate that criticality of the claimed range is specific to the materials used and a person of ordinary skill in the art would have found it obvious to try the ranges taught by Lin for a two layer coating. 
The remaining arguments (reply p9) rely on the alleged failing of the art to teach or render obvious the amended limitations of claim 1 which have been addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0078200 teaches a buffer layer to promote adhesion and prevent cracking [0041].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716